DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 24 is drawn to a computer-readable medium on which a program is stored, where the computer readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fail(s) to fall within a statutory category of invention. Applicant should note that adding "non-transitory" to the claim to limit a claimed computer readable medium to being statutory would be acceptable.
A claim directed to a computer readable medium on which a program is stored is non-statutory, where the computer readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not: 
A process, or
A machine, or
A manufacture, or
A composition of matter.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art cited fails to disclose a driving assistance device comprising a notification controller configured to output a notification sound, which differs between a case in which acceleration is required for the host vehicle and a case in which deceleration is required for the host vehicle, from a speaker in order to perform an alignment with respect to the target relative position determined by the determining part in an advancing direction of the host vehicle. Because of these limitations in the context of other limitations in the claim, the claim as a whole, which is claiming a very specific mechanism is not anticipated or obvious over the prior art of record or found during Examiner’s search. 
Claims 2-21 are allowed for the same reasons because of the dependency. 
Regarding claim 22, the prior art cited fails to disclose a driving assistance device comprising a notification controller configured to output a notification sound, which has different tone heights, sound volumes, tone colors, or intervals according to a speed variation degree of the host vehicle, from the speaker, the speed variation degree of the host vehicle being a degree required to perform alignment with respect to the target relative position determined by the determining part in an advancing direction of the host vehicle. Because of these limitations in the context of other limitations in the claim, the claim as a whole, which is claiming a very specific mechanism is not anticipated or obvious over the prior art of record or found during Examiner’s search.
Regarding claim 23, the prior art cited fails to disclose a driving assistance method which is performed by a computer, the method comprising outputting a notification sound, which differs between a case in which acceleration is required for the host vehicle and a case in which deceleration is required for the host vehicle, from a speaker in order to perform an alignment with respect to the determined target relative position in an advancing direction of the host vehicle. Because of these limitations in the context of other limitations in the claim, the claim as a whole, which is claiming a very specific mechanism is not anticipated or obvious over the prior art of record or found during Examiner’s search.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimomura, Maruyama, Periwal, Taguchi, and Ali discloses driving support devices. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                      Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
November 19, 2022